Order filed September 27, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00395-CV
                                    ____________

           DUN HUANG PLAZA ASSOCIATION, INC., Appellant

                                          V.

                             SUN9028, INC., Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-44332A

                                     ORDER

      Appellant’s brief was due August 24, 2022. No brief or motion for extension
of time has been filed.

      Accordingly, we order appellant to file a brief with this court within thirty
(30) days of the date of this order. If appellant fails to do so, the appeal is subject
to dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot and Zimmerer.